          Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 1 of 21



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

MIGUEL ANGEL RIVERA ROSARIO                   *
                                              *    CIVIL NO. _______
               Plaintiff                      *
              vs.                             *
LSREF2 ISLAND HOLDINGS, LTD.INC.;*
HIBISCUSPR 73 LLC; INSURANCE    *                  TORTS UNDER ARTICLE 1802
COMPANY X and Y                 *                  PUERTO RICO CIVIL CODE
                                 *                 AND DEMAND FOR JURY TRIAL
             Defendants                       *
************************************************
                                      COMPLAINT
TO THE HONORABLE                COURT:
     COMES NOW plaintiff Miguel Angel Rivera Rosario through the undersigned

counsel and very respectfully states, alleges and prays:

                                DEMAND FOR JURY TRIAL

       1. Plaintiff demands a jury trial of all issues so triable.

                       NATURE OF THE ACTION

       2. This is an action whereby compensation is requested for damages suffered

as a result of a malicious prosecution claim against defendants based on Puerto

Rico’s negligence statute, Article 1802 of the Puerto Rico Civil Code,

        3.   The damages suffered in this case, and the cause of the malicious

prosecution claim,         arise and are related to the judicial case LSREF2 Island

Holdings, Ltd, Inc. v. Miguel Rivera Rosario, Angel Rivera Meléndez and his wife

María Asunción Rosario and their conjugal partnership (last two as guarantors), Civil


                                              1
            Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 2 of 21



No. FCC12010-0449           (0004), Court of First Instance, Superior Part of Loiza in

Carolina, regarding Collection of Monies, Foreclosure of Pledge and Mortgage,

Ordinary Procedure.

                                     JURISDICTION

.         4. The present case is in accordance with 28 U.S. C. Sec. 1332 (a) (2), (c) (1)

(diversity jurisdiction). To that effect, defendant LSREF2 Island Holdings, Ltd, Inc.

(LSREF2) is incorporated in the foreign state of Bermuda; HIBISCUSPR 73 LLC

(Hibiscus) exists under the laws of the State of Delaware, U.S.A., and plaintiff is a

citizen of Puerto Rico.

                                     PARTIES

     5. Plaintiff Miguel Rivera Rosario is of legal age, a businessman, and resident

of San Juan, Puerto Rico.

     6.      Defendant     LSREF2 is a      company incorporated in Bermuda with

authorization to do business in Puerto Rico Rico, with offices in San Juan, Puerto

Rico

          7. Defendant Hibiscus is a company of limited responsibility existing under

the laws of the State of Delaware, U.S.A, with offices in San Juan, Puerto Rico.

Hibiscus is not registered with the Puerto Rico State Department.

          8. Both defendants LSREF2 and Hibiscus are            “professional buyers of

litigations”,   dedicated to buying accounts, such as mortgage loans from different

financial and banking institutions in Puerto Rico, which are considered losses by the



                                             2
           Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 3 of 21



referenced financial and banking institutions, at extremely low prices, below the

market prices, to then proceed to collect them.

       9. Co-defendant Insurance Company X and Y are insurance companies

which at all times relevant to this case were Defendants LSREF2 and Hibiscus’

insurers and thus had insurance policies which covered the damages requested in

this complaint. At the moment of filing of this complaint the name and address of

said companies are unknown to plaintiffs.

                              FACTUAL ALLEGATIONS

    10.       Plaintiff Miguel Rivera is the owner of    the property located in the

Torrecilla Alta de Loiza neighborhood, in the area known as Piñones, with an area,

per the current Registry of Property description, of 1,381 square meters, recorded

in Page 67 of Volume 221,         Agora of Loiza, property number 10,489, Property

Registry, Section III of Carolina.

    11.        In said property there is a cement structure of two stories, which is

completely leased by plaintiff to a Head Start federal program.

    12.     On July 8, 2010, the First Bank of Puerto Rico (First Bank) filed the case,

referred in the previous paragraph 3 of this complaint, of First Bank of Puerto Rico

v. Miguel Angel Rivera Rosario, Angel Rivera Meléndez and his wife María Asunción

Rosario and their conjugal partnership (last two as guarantors), Civil No. FCC12010-

0449      (0004), Court of First Instance, Superior Part of   Rio Grande, regarding

Collection of Monies        Foreclosure of Pledge       and Mortgage      by Ordinary




                                           3
         Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 4 of 21



Proceeding, concerning plaintiff Miguel Rivera’s property referred in the preceding

paragraph 10.1

    13. Through such complaint FirstBank intended to collect various mortgage

notes subscribed by plaintiff Miguel Rivera Rosario and guaranteed with a mortgage

over said plaintiff’s referred property located in the Torrecilla Alta de Loiza

       14 On June 24, 2011, the parties back then filed in said judicial case a

settlement agreement, titled "Joint Motion Requesting Entry of Judgment", which

was approved by the Superior Court and Judgment was entered pursuant to such

agreement on August 1, 2011.

     15. On said judicial settlement agreement, in consideration of the defendants’

(including here plaintiff) acceptance and acknowledgement of owing Firstbank the

principal amount of $2,939,499.12, plus interest and various charges, and consent

to the judgment, Firstbank granted the same the period of twelve (12) months to

sell the mortgaged property for a sum of no less than 1.5 million dollars, sum that if

obtained would be paid to Firstbank for the totality of the debt. During that period

defendants (including here plaintiff) had to pay      twelve (12) monthly payments to

FirstBank for the sum of $5,300.00 each payment, amount that would be jointly




1
  This foreclosure took place in the period of the late 2000s that came to be known as the
Great Recession, where an economic slump began when the U.S. housing market went
from boom to bust, and large amounts of mortgage-backed securities and derivatives lost
significant value. (See Investopedia)



                                            4
            Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 5 of 21



applied to the late charges, interest and indebted principal detailed in the referred

agreement.

      16. As part of said settlement agreement, if defendants (including here plaintiff)

complied with the monthly payments referred in the preceding paragraph, but were

not able to sell the property during the term stated therein, First Bank would grant

them a second term of twelve (12) additional months for defendants to sell the

property for the stated sum. During that additional period, defendants would make

another twelve (12) monthly payments to FirstBank, in this case each payment for

the sum of $6,300.00, amounts that would also be jointly applied to the late

charges, interest and indebted principal.

      17.      Pursuant to such judicial settlement agreement and the Judgment

accordingly entered, on September 19, 2011, and in accordance to item 5(p) of

said settlement agreement, plaintiff Miguel Rivera solicited from FirstBank, in a

letter,    permission to segregate and sell for the price of $150,000.00, a portion of

land of 626.7606 square meters of the mortgaged property. At that portion of land

was located the business known as "Blue Iguana", administered by Mr. Nahum

Gómez Hidalgo, the person interested in acquiring the property, which sold to the

public food typical to the Piñones area.

     18.     On October 20, 2011, FirstBank, through its legal counsel, notified a

communication to here plaintiff’’s counsel, where Firstbank agreed and authorized

the referred sale to Mr. Nahúm Gómez, with the condition that the sales price of

$150,000.00 be paid to Firstbank, Said sum would then be applied exclusively, as

a result of the request of here appearing plaintiff Miguel Rivera, to the monthly

                                            5
         Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 6 of 21



payments in favor of Firstbank referred in the preceding paragraphs 15 and 16 of

this complaint. Said communication also provided a period of ninety (90) days to

fulfill the acts there prescribed,

       19. On October 24, 2011, Mr. Gómez and plaintiff Miguel Rivera, subscribed

a Purchase Option Agreement, in relation to the referred sale, paying Mr. Gomez

the sum of $7,500.00 for the option, sum that was paid to Firstbank.     Mr. Gómez

paid the rest of the sales price through monthly payments. The procedure for

payment was that Mr. Gomez handed the monthly payments to plaintiff Miguel

Rivera, who then, usually through defendant guarantor, Angel Rivera Meléndez,

paid the same to Firstbank through a specially designated official of the bank, Mr.

George Pappas. Said monthly payments commenced on March 1, 2012 and ended

on August, 2013. Firstbank was fully conscious and aware, and totally accepted,

that the referred monthly payments came from the payments made by Mr. Gómez

as part of the sales price for the Blue Iguana property.

       20. Mr. Pappas, on behalf of FirstBank, received the $7,500.00 paid by Mr.

Gómez corresponding to the option to purchase the Blue Iguana property, and

subsequently accepted all the remaining monthly payments, made by Mr. Gómez

through plaintiff Miguel Rivera Rosario and defendant guarantor Angel Rivera

Meléndez, for approximately one year and ten months, until the total amount of the

sale was completed and approximately two years after the October 11, 2011 letter

of authorization. Firstbank was always aware of the origin of the money, that it came

from Mr. Gómez as payment for the referred sale.




                                          6
         Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 7 of 21



       21. To this end, Firstbank unequivocally implicitly waived some of the original

terms and conditions of the agreement. Firstbank received payments for the entire

sale in a time period that far exceeded the referred period of ninety (90) days to fulfill

the acts included in the agreement, without raising any objections or claiming

compliance with any clause of the agreement. Thus, Firstbank made a modifying

novation of the agreement. (See P.D.C.M. Assoc. v. Najul Bez, 174 DPR7 16 (2008)

       22. In consequence, the obligations included in the agreement, that is,

among others, the grouping of the lot adjoining the property of plaintiff Rivera

Rosario, as well as the segregation and release of the property where the Blue

Iguana is located, remained to be complied with, but not tied to the referred period

of ninety (90) days provided in the authorization letter of October 20, 2011.

       23. On    February 13, 2012,       and    as a result    of said agreement and

authorization by Firstbank, plaintiff Miguel Rivera Rosario- with the referred monthly

payments commencing         on March 1, 2012-       sold to Mr. Nahum Gómez, with

Firstbank’s knowledge and acceptance,           the property where the business Blue

Iguana was located,2 and referred in the preceding             paragraph 17, paying to

FirstBank, in monthly payments, the total sum of $150,000.00, product of such sale,

applying such payments to the monthly payments referred in preceding paragraphs

15 and 16 of this complaint.

       24. When Firstbank received the totality of $150,000.00, paid by Mr. Nahúm

Gomez Hidalgo, through the referred monthly payments, as the sales price for the



2
 Said sale was made through a notarized agreement, pending completion of segregation
proceedings to then proceed with the purchase deed.
                                            7
          Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 8 of 21



property where the business Blue Iguana was located, Firstbank was obligated to

release said portion of land sold to Mr. Gómez Hidalgo and occupied by the

business called Blue Iguana within the mortgaged property. (See Puerto Rico Civil

Code, Article 1044, 31 L.P.R.A. sec. 2994)

        25. On March 28, 2013- while the referred monthly payments of the sales

price for the property where the business Blue Iguana was located were still being

made in favor of Firstbank- here defendant LSREF2, in its role as “professional

buyer of litigations”, acquired from FirstBank the credits and mortgage guarantees

included in the foreclosure case, referred      in the preceding paragraph 12,     at

extremely low prices, below the market prices, and considered as losses by such

bank,    to then proceed with     their collection. To that effect, defendant LSREF2

formally substituted FirstBank as plaintiff in said case of foreclosure.

     26. The here defendant LSREF2 upon acquiring from FirstBank the credits

and mortgage guarantees and substituting FirstBank in the referred judicial case of

foreclosure,   acquired full knowledge that     plaintiff Miguel Rivera Rosario, with

FirstBank's approval, had sold to Mr. Nahum        Gomez Hidalgo the piece of land

referred in the preceding paragraph 17, for the sum of $150,000.00, that the sales

price of $150,000.00 had been paid to Firstbank through the referred monthly

payments, which ended on August, 2013, and that Firstbank had waived the

compliance of the period of ninety (90) days provided in the authorization letter to

fulfill the acts there prescribed, modifying the agreement and authorization letter.

Plaintiff Miguel Rivera Rosario also informed defendant LSREF2 of said sale and




                                           8
         Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 9 of 21



provided said defendant with copy of the agreements and cancelled checks related

to the sale.

       27. When     FirstBank sold to LSREF2 the mortgage over the property of

Miguel Rivera Rosario pursuant to item 5(z) of the settlement agreement and

judgment, LSRF2 became obliged to comply with FirstBank's obligation to allow the

segregation of the property that Blue Iguana occupied and allow the release of such

land from the existent mortgage between here plaintiff Miguel Rivera and FirstBank

(now LSRF2). (See IBEC v. Banco Comercial, 117 D.P.R. 371 (1986)

       28. However, on December 19, 2013, defendant LSREF2 proceeded to file

in the foreclosure case, and in which the same substituted Firstbank as plaintiff, a

“Petition for Execution of Judgment”, soliciting the sale in public auction of plaintiff’

Miguel Rivera’s mortgaged property, but, with malice and without probable cause-

as part of a plan with the purpose of obtaining the most profit possible and in the

most rapid manner, not having to spend time with segregation proceedings-

proceeded to improperly include in the execution the piece of land that plaintiff

Miguel Rivera sold to Mr. Nahum Gomez Hidalgo. (Said petition for execution of

judgment at that moment did not proceed.)

       29. Then, defendant LSREF2 on March 5, 2015, proceeded to file in the

referred foreclosure case a      “Petition for New Order and Writ of Execution of

Judgment”, soliciting again the sale in public auction of plaintiff’s mortgaged

property- auction that was indeed scheduled- where, maliciously and without

probable cause, included again the piece of land that plaintiff sold to Mr. Nahum



                                           9
           Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 10 of 21



Gomez Hidalgo, being disregarded again the sale made to the same of said piece

of land.

       30 On September 10, 2015 plaintiff Miguel Rivera filed a Bankruptcy Petition

at the Federal Bankruptcy Court, wherein the only creditor was defendant LSREF2.

On January 14, 2016 Plaintiff Miguel Rivera Rosario voluntarily dismissed said

bankruptcy case.

       31. Subsequently, on February 9, 2016 defendant LSREF2, proceeded to

file in the referred foreclosure case a “Petition for Reopening of Proceedings and

For New Order and Writ of Execution of Judgment”, soliciting again the sale in public

auction of plaintiff’s mortgaged property, where, maliciously and without probable

cause, again included the piece of land that plaintiff sold to Mr. Nahum Gomez

Hidalgo.

       32. On February 16, 2016 here plaintiff Miguel Rivera filed a motion in the

referred foreclosure case opposing the execution of judgment solicited by defendant

LSREF2, requesting that Mr. Nahum Gómez be included in the foreclosure

proceedings, alleging that Mr. Gómez was the owner of a piece of land in the

property that here defendant LSREF2 was trying to execute and sell in public

auction.

       33. LSREF2’s plan, that improperly included in the execution of judgment

the piece of land sold to Mr. Nahum Gómez- for the purpose of obtaining the most

profit possible and in the most rapid manner- also included, maliciously and without

probable cause, LSREF2 opposing Mr. Gomez’s petitions for intervention in the


                                         10
         Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 11 of 21



foreclosure case and, to, thus, facilitate the inclusion of the land sold to Mr. Gómez

.in the execution of judgment.

        34. To that effect, on March 1, 2016 defendant LSREF2, maliciously and

without probable cause, filed a Reply in opposition to plaintiff Miguel Rivera’s

referred motion requesting that Mr. Nahum Gómez be included in the foreclosure

case.

        35. On August 22, 2016 Mr. Nahum Gomez filed a motion in the foreclosure

case soliciting permission to intervene in the case, alleging that the same was the

owner of a piece of land in the property that defendant was trying to execute and sell

in public auction.

        36.   Defendant LSREF2 on September 6, 2016, maliciously and without

probable cause, opposed said motion filed by Mr. Nahum Gómez to intervene in

the foreclosure case.

        37. At a hearing held on September 8, 2016 at the Puerto Rico Superior

Court on the foreclosure case,      defendant LSREF2,       maliciously and without

probable cause, continued to oppose Plaintiff Miquel Rivera Rosario and Mr. Nahum

Gomez’s petitions to be included in the foreclosure case.

        38. At the evidentiary hearings held on November 15, 2016 and December

22, 2016 at the Puerto Rico Superior Court in relation to Plaintiff Miquel Rivera

Rosario and Mr. Nahum Gomez’s petitions to be included in the foreclosure case,

defendant LSREF2, maliciously and without probable cause. continued to oppose

said petitions.


                                         11
        Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 12 of 21



       39. Said defendant LSREF2 perfectly knew from Mr. Gomez and plaintiff’s

motions that Mr. Gomez’s interest in participating in the foreclosure case,

irrespectively if it was through the proceeding          of “indispensable party” or

“intervention”, was to assert his right on part of the property under execution and

the grounds supporting its contention, namely, the sale in his favor of that piece of

land, thus seeking recognition of his right over the referred piece of land sold to him.

       40. Considering that Firstbank had waived the compliance of the referred

period of ninety (90) days provided in the authorization letter to fulfill the acts there

prescribed, being LSREF2 fully aware of said waiver, the validity of the sale in favor

of Mr. Gómez of the Blue Iguana property subsisted, and, therefore, LSREF2 was

not in a position to refuse Mr. Gómez’s rights over the Blue Iguana property, and

could not oppose said petitions for intervention, irrespectively if they were through

the proceedings of “indispensable party” or “intervention”, in this way also preserving

Mr. Gomez’s “right to be heard” as part of his right to due process of law.

       41. To that effect, on February 6, 2017 the Puerto Rico Superior Court that

was handling the foreclosure case, LSREF2 v. Miguel Rivera Rosario, et. als,, Civil

No. FCC12010-0449, entered a Resolution, in favor of Mr. Gomez and plaintiff

Miguel Rivera,    indicating, in synthesis, among other things, the following:

               a) That Mr. Nahúm Gómez had the right to intervene in the foreclosure
       case;
             b) That Mr. Nahúm Gómez had the right to claim from defendant
       LSRF2 Island Holdings the liberation of the property called Blue Iguana and
       the segregation of the related land;
             c) That defendant LSRF2 Island Holdings never had reason nor
       foundation to oppose said petition and acted with total temerity when obliging


                                           12
         Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 13 of 21



        the parties and the court to have to invest money, time and resources to
        establish said facts;
               d) That in consequence, defendant LSRF2 Island Holdings is ordered
        to liberate from plaintiff Miguel Rivera’s mortgage the property called Blue
        Iguana and that the same permit the segregation of the corresponding land;
            e) That for his temerity in the foreclosure case it is imposed upon
        defendant LSRF2 Island Holdings the sum of $5,000.00 as attorneys fees
        and expenses caused to Mr. Nahum Gomez Hidalgo.


        42. The defendant LSREF2 appealed said Resolution to the Puerto Rico

Appeals Court, which on February 28, 2018 entered judgment and revoked the

same.

        43. . However, Mr. Nahum Gomez and plaintiff Miguel Rivera filed a petition

for certiorari in relation to the the Appeals Court decision, in different cases that

were consolidated, to the Puerto Rico Supreme Court, which on May 25, 2018 issued

the certiorari and on December 4, 2019 entered Judgment, which is firm and final,

in the cases of LSREF2 v. Miguel Rivera Rosario, et. als, v. Nahum Gómez Hidalgo,

CC2018-353 consolidated with       CC2018-374,     indicating, among other things,

resolving the case in favor of Mr. Gómez and Plaintiff Miguel Rivera, the following:

       a) Mr. Gómez Hidalgo has the right to intervene in the foreclosure process
here in dispute;
        b)LSREF occupies the same position as Firstbank in relation to mortgage
debtors. So LSREF2 is placed in the same Position as FirstBank, with the same
rights, but also with the same duties and obligations;
       c)The segregation and release of the property where the Blue Iguana is
located, in accordance with the applicable permission requirements, subsists;
LSREF2 can not deny Mr. Gomez Hidalgo's right over the Blue Iguana;
       (d) On the basis of the foregoing, it is agreed with the primary forum that
LSREF2 did not have a valid basis for opposing Mr. Gomez Hidalgo's request for
intervention and that his conduct was reckless in forcing Gomez to invest time,


                                         13
         Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 14 of 21



       money and resources to assert his right.
       (The preceding subject-matters3, sub-paragraphs (a) to (d), included, are
res judicata, or, at its very least, a collateral estoppel for reason of judgment.
(Presidential Financial Corp. of Florida v. Transcaribe Freight Corp. 2012 TSPR
122)
      e) The Supreme Court therefore confirms the $5,000.00 concession granted
by the Court of First Instance to Mr. Gomez Hidalgo as fees and expenses in the
case.
       (f) The Judgment issued by the Court of Appeals on 28 September 2019 is
revoked on the grounds set out above and the case is returned to the Court of First
instance for continuation of proceedings as resolved here.
       44.. This determination of the Puerto Rico Supreme Court- of lack of valid

basis by LSREF2 to oppose Mr. Gómez’s request for intervention and in forcing

Gómez to invest time, money and resources to assert his right- also applies to

plaintiff Miguel Rivera. (In this respect the Resolution of the Superior Court mentions

“obliging the “parties” and the court to have to invest money, time and resources to

establish said facts.)

       45. This determination of the Puerto Rico Supreme Court, referred in the

preceding paragraph-, which is res judicata, or, at its very least, a collateral estoppel

for reason of judgment- sustains          and proves, as a matter of evidence,            that

LSREF2's conduct- including in the motions for execution of judgment the piece of

land that plaintiff Miguel Rivera sold to Mr. Nahum Gomez Hidalgo, and the

opposition to Mr. Gomez’s intervention in the foreclosure- were malicious and

without probable cause, forcing plaintiff Miguel Rivera, to also invest considerable



3
  Other subject-matters included in said Judgment and in the present complaint, including
paragraphs19-22 of this complaint, related and/or applicable to the present malicious
prosecution claim- are res judicata, or, at its very least, a collateral estoppel for reason of
judgment.
                                              14
        Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 15 of 21



time, money and resources to assert the validity of the purchase agreement here in

controversy.

       46. On March 6, 2020, and notified on March 19, 2020, the Supreme Court

entered a Resolution denying LSREF2’s second motion for reconsideration in

relation to the Judgment referred in the preceding paragraph 43, and on March 11,

2020 the corresponding Mandate was issued and sent by the Puerto Rico Supreme

Court to the corresponding Superior Court.

       47. "A malicious prosecution claim under Puerto Rico law has four elements:

(1) the defendant instituted a criminal [or civil] action against the plaintiff; (2) the

action was terminated in favor of the plaintiff; (3) the defendant acted with malice

and without probable cause; and (4) the plaintiff suffered damages." Gonzalez-

Rucci v. U.S. I.N.S., 539 F.3d 66, 69 (1st Cir. 2008) (citation omitted). See also MVM

Inc. v. Rodriguez, 568 F.Supp.2d 158, 179 (D.P.R. July 28, 2008) Civil No. 17-1918

(ADC) These four elements for a malicious prosecution claim exist in the present

case case.

       48. The Puerto Rico Civil Code provides that he who by action or omission

causes injury to another person, intervening fault or negligence, is obliged to repair

the injury caused. (Article 1802 Civil Code, 31 L.P.R.A. sec 5141)

       49. Defendant LSREF2, as described in this complaint, acted with malice

and without probable cause, causing Plaintiff Miguel Rivera, as owner and then

seller of the property in controversy,   damages and severe suffering and mental

anguish, when said defendant included in the execution of judgment the piece of



                                          15
         Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 16 of 21



land that plaintiff sold to Mr. Nahum Gomez, being disregarded the sale made to

the same of said piece of land.

        50. Also, Defendant LSREF2, as described in this complaint, acted with

malice and without probable cause, causing Plaintiff Miguel Rivera, as owner and

then seller of the property in controversy, additional damages and severe suffering

and mental anguish, when said defendant          opposed Mr. Gomez’s        request for

intervention without a having valid basis for said opposition, forcing the parties to

invest time money and resources to assert Mr. Gomez’s right.

        51 . To that effect, LSREF2, according to Article 1802 of the Puerto Rico Civil

Code, is responsible for the damages suffered by plaintiff Miguel Rivera, as a direct

result of said defendant’s malicious and without probable cause actions against the

same.

        52. Plaintiff Miguel Rivera was also constantly preoccupied and fearful of

losing his only income and his property as he could not obtain a refinancing to pay

off the mortgage debt since while the controversy related to the referenced sale in

favor of Mr. Nahum Gómez and the corresponding segregation existed, the banks

refused to give any refinancing.

        53. In addition Plaintiff Miguel Rivera, as a result of the motion for execution

of judgment filed on March 5, 2012 by defendant LSREF2, which included in the

same the piece of land that plaintiff sold to Mr. Nahum Gomez, was forced to file

a bankruptcy proceeding, aggravating Mr. Rivera’s mental anguish, diminishing

even more his opportunities to obtain a refinancing to pay the mortgage debt.


                                           16
             Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 17 of 21



        54. Also, here appearing plaintiff feared that while there was a controversy

regarding the referenced sale and segregation, they would be subject to a claim on

the part of the third party, Mr. Nahum Gomez, to whom Plaintiff Miguel Rivera sold

the piece of land in controversy.

        55.     Plaintiff Miguel Rivera    has suffered emotional damages,      grave

depression and mistrust, stress, anxiety, inconveniences, damages to his

reputation,      humiliation   and   has   suffered   lack of sleep all   due   to the

aforementioned malicious, without probable cause, actions of defendant. LSREF2.

        56. .As a direct and immediate result of the malicious, without probable cause

actions of defendant. here referred to, the interest of plaintiff Miguel Rivera in his

work and prosperity has been affected, preventing him to be economically

rehabilitated. Defendant's actions have affected the search for happiness of

plaintiff.

      57.      Defendants knew or reasonably should have known or foreseen that

its malicious and without probable cause actions would cause damages to plaintiff

which are figured in the sum of $5,500,000.00 for Miguel Rivera Rosario,

        58. While the appeal to the Puerto Rico Supreme Court, referred in paragraph

43 of this complaint, was pending, on October 23, 2018 LSREF2 transferred to

Hibiscus, according to information provided by the same, the credits and mortgage

guarantees here in controversy, object of the case here referred to LSREF2 v. Miguel

Rivera Rosario, et. als,, Civil No. FCC12010-0449. .




                                            17
        Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 18 of 21



       59. On July 14, 2020, approximately one year and nine months later,

Hibiscus4 filed in the foreclosure case referred in the preceding paragraph a “Motion

Soliciting Substitution of Party”, announcing for the first time that the same had

acquired all of LSREF2's interest in the credit facility at issue in this case, which

plaintiff did not know, and that Hibiscus, in its own words, “subrogated” itself in all

LSREF2’s rights in relation to the defendants.

       60. However, in doing so, Hibicus also subrogated itself in relation to the

claims plaintiff Miguel Rivera had against LSREF2.

       61. A third party that is subrogated to the creditor's rights does not cause the

extinction of the original compulsory relationship, but replaces one creditor with

another. The main effect of a subrogation is that the new creditor is placed in the

"same juridical situation” as the creditor with respect to the debtor. (The Supreme

Court’s emphasis) (Cooperativa de Seguros Múltiples de Puerto Rico v. Jorge Carlo

Marrer6, 2011 TSPR 99)

       62. In this respect it should be considered that when on October 23, 2018

Hibiscus acquired all of LSREF2's interest in the credit facility at issue in this case,

LSREF2’s juridical situation already included against the same, and in favor of Mr.

Gómez and plaintiff Miguel Rivera, the Puerto Rico Superior Court’s Resolution of

February 6, 2017 entered in the foreclosure case and referred in paragraph 41 of

this complaint.




4
  Represented by the same law firm and attorney which represented LSREF2 in the
foreclosure proceedings object of the present case and the referred appeals.
                                          18
        Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 19 of 21



       63. Said juridical situation also included the already existing and ongoing

proceedings in the Puerto Rico Supreme Court, where the validity of said Resolution

was being considered, and where finally Judgment was entered against LSREF2,

and in favor of Mr. Gómez and plaintiff Miguel Rivera, risk that Hibiscus assumed.

       64. In addition, it should be also be considered that in the transfer of credit,

debtor conserves against the new creditor the pleas and defenses the same had

against the prior creditor. (Cooperativa de Seguros Múltiples de Puerto Rico v. Jorge

Carlo Marrero, supra)

       65. As a result, Hibiscus is solidarily also responsible for LSREF2’s malicious

and without probable cause actions here depicted and for the damages suffered

by   plaintiff as a result of said actions, which are figured in the total sum of

$5,500,000.00, and for any other claim included in the present complaint.

     66. Plaintiffs’ address is the following: Las Flores Street #358, San Juan,
P.R.00912

       WHEREFORE, plaintiff very respectfully requests from this Honorable Court
the following:
       a) That the same determine that both LSREF2 and Hibiscus are responsible,

in a solidary manner, for the damages suffered by plaintiff in the present case as

a result of LSREF2’s malicious prosecution;

       b) That the same grant this complaint and order defendants to pay plaintiff,

solidarily, for the damages suffered, the amount of Five Million Five Hundred

Thousand Dollars ($5,500,000.00), plus costs, expenses and attorney's fees.




                                          19
        Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 20 of 21



      b) That the same impose punitive damages against defendants for an amount

not less than One Million Dollars ($1,000,000.00)

      c) Grant any other relief which this Honorable Court deems just and proper.

At San Juan, Puerto Rico this November 13, 2020.



                           S/RAUL BARRERA MORALES,
                           RAUL BARRERA MORALES, ESQ.
                           ATTORNEY FOR PLAINTIFF
                           Guerrero Noble #9, Park Blvd. Urb.
                           San Juan, P.R. 00913
                           Tel. (787) 932-0469
                           barreralaw@yahoo.com
                           USDC 117-608




                                        20
Case 3:20-cv-01639 Document 1 Filed 11/13/20 Page 21 of 21




                            21
